Title: Bidé de Chavagnes to John Adams: A Translation, 4 May 1780
From: Chavagnes, Bidé de
To: Adams, John


      
       My Dear Sir
       Nantes, 4 May 1780
      
      Although for some time I have had neither the honor nor the pleasure of inquiring after your health and that of your dear family, I, nevertheless, have been thinking about you and them, and, at the same time, shall never forget the kindnesses and friendship shown me by you and your countrymen, particularly by you. And if you do not enjoy, in our country, all the health and happiness that you could desire, it is because all my wishes to that end have come to nothing. The interest that I take in you and yours is most lively and sincere. Much must have happened to you since your arrival at our court. As for myself, I have kindly been allowed to spend the last two months with Madame de Chavagnes, who remembers you fondly from our departure from Lorient and who consequently sends her regards. I have tried to lead a pleasant and tranquil life to compensate for the physical and mental exertions of our wet crossing from Boston to Europe. I remember it with much pleasure, however, since I was returning you so as to continue for our side the advantage of having an honest negotiator amongst us. I am now ready to return to Brest. I am in good health, but do not know how I will be employed. I did not ask M. de Sartine for a command because: 1. I came back so late to France that I assumed the minister would be swamped with requests for commands with most of them already filled, and I did not want to be indiscreet; 2. I needed to rest for two or three months and replenish my purse which, although not completely depleted, had been somewhat battered, particularly at El Ferrol. You know how it is. To Dr. Franklin I sent a small chest and to M. de Sartine what I had preserved of the Boston papers and the portrait of General Hancock. It was with great pleasure that I met Mr. Allen again at Mr. O. Williams’. I am always happy to meet one of your compatriots and if you yourself could negotiate a good peace settlement, I would consider myself the happiest of men in bringing you back to Boston, whose men and women I sincerely cherish. And with good reason, since I was very well and very honorably employed there, in command, instead of the position in which of course I always find myself: that of jack-of-alltrades. I will not leave my mark on big things. But with a little patience something might come my way some day. I desire with all my heart that my duties will take me to Paris next winter, where I have to take care of some small matters. I would be most happy to see you and your family again, and to renew our friendship and have the pleasure of reiterating, in person, the assurances of my sincerest and most respectful devotion, with which I have the honor to be your very humble and very obedient servant
      
       Bidé de chavagnes capne. des vaux du roy
      
      
       I embrace with all my heart your dear Johnny and Charley and the young Cooper. A thousand regards and fond memories to Messrs. Dana and Thaxter. Send me news of yourselves, but I am about to leave for Brest.
      
     